


EXHIBIT 10.27

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into by and
between Veritas DGC Inc., a Delaware corporation (hereinafter referred to as
“Employer”), and Mark E. Baldwin, an individual currently resident in Houston,
Texas (hereinafter referred to as “Employee”), effective as of August 23, 2004
(the “Effective Date”).

 

W I T N E S S E T H:

 

WHEREAS, attendant to Employee’s employment by Employer, Employer and Employee
wish for there to be a complete understanding and agreement between Employer and
Employee with respect to, among other terms, Employee’s duties and
responsibilities to Employer; the compensation and benefits owed to Employee;
the fiduciary duties owed by Employee to Employer; Employee’s obligation to
avoid conflicts of interest, disclose pertinent information to Employer, and
refrain from using or disclosing Employer’s information; and the term of
Employee’s employment;

 

WHEREAS, Employer considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing its best interests
and the best interests of its stockholders;

 

WHEREAS, Employer recognizes that, because Employer is a publicly held company
and as is the case with many such companies, the possibility of a change in
control may exist and that such possibility, and the uncertainty and questions
which it may raise among management, may result in the departure or distraction
of management personnel to the detriment of Employer and its stockholders;

 

WHEREAS, the Board of Directors of Employer (the “Board”) has determined that
appropriate steps should be taken to reinforce and encourage the continued
attention and dedication of members of Employer’s management, including
Employee, to their assigned duties without distraction in the face of the
potentially disturbing circumstances arising from the possibility of a change in
control of Employer;

 

WHEREAS, Employer recognizes that Employee could suffer adverse financial and
professional consequences if a change in control of Employer were to occur; and

 

WHEREAS, Employer and Employee wish to enter into this Agreement to, among other
things, protect Employee if a change in control of Employer occurs, thereby
encouraging Employee to remain in the employ of Employer and not to be
distracted from the performance of his duties to Employer by the possibility of
a change in control of Employer;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Employer and Employee agree as follows:

 

2

--------------------------------------------------------------------------------


 

Section 1.  General Duties of Employer and Employee.

 

(a)           Employer agrees to employ Employee and Employee agrees to accept
employment by Employer and to serve Employer in an executive capacity as its
Executive Vice President, Chief Financial Officer & Treasurer.  At the
commencement of this Agreement, Employee will report to the Chairman & Chief
Executive Officer of Employer, currently Thierry Pilenko.  The powers, duties
and responsibilities of Employee as Executive Vice President, Chief Financial
Officer & Treasurer include those duties that are the usual and customary
powers, duties and responsibilities of such office, including those powers,
duties and responsibilities specified in Employer’s Bylaws, and such other and
further duties appropriate to such position as may from time to time be assigned
to Employee by the Chairman & Chief Executive Officer of Employer or the Board.

 

(b)           While employed hereunder, Employee will devote substantially all
reasonable and necessary time, efforts, skills and attention for the benefit of
and with his primary attention to the affairs of Employer in order that he may
faithfully perform his duties and obligations.  The preceding sentence will not,
however, be deemed to restrict Employee from attending to matters or engaging in
activities not directly related to the business of Employer, provided that
(i) such activities or matters are reasonable in scope and time commitment and
not otherwise in violation of this Agreement, and (ii) Employee will not become
a director of any corporation or other entity (excluding charitable or other
non-profit organizations) without prior written disclosure to, and consent of,
Employer.

 

(c)           On the Effective Date, Employee is based at Employer’s
headquarters located at 10300 Town Park, Houston, Texas (the “Place of
Employment”).

 

(d)           Employee agrees and acknowledges that during the term of this
Agreement, he owes a fiduciary duty of loyalty, fidelity and allegiance to act
at all times in the best interests of Employer and to do no act knowingly which
would injure Employer’s business, its interests or its reputation.

 

Section 2.  Compensation and Benefits.

 

(a)           Employer will pay to Employee during the term of this Agreement a
base salary at the rate of $300,000 per annum (such base salary as increased by
the Compensation Committee of the Board as hereinafter provided is referred to
herein as the “Base Salary”).  The Compensation Committee of the Board will
review the Base Salary from time to time and, during the term of this Agreement,
may increase, but may not decrease, the Base Salary.  The Base Salary will be
paid to Employee in equal installments every two weeks or on such other
schedule as Employer may establish from time to time for its management
personnel.

 

(b)           Within five (5) business days after the Effective Date, Employer
will pay Employee a payment of $100,000.  Such payment will be subject to such
payroll and withholding deductions as may be required by law and other
deductions applied generally to employees of Employer for insurance and other
employee benefit plans in which Employee participates.

 

3

--------------------------------------------------------------------------------


 

(c)           On the Effective Date, Employee will be issued 12,500 shares of
Employer’s common stock, $.01 par value (“Common Stock”) pursuant to the Veritas
DGC Inc. Share Incentive Plan which shares will be restricted and subject to
forfeiture until fully vested.  The restricted shares so granted will vest in
one-third increments on each of the first, second and third anniversaries of the
Effective Date.

 

(d)           Employee will be eligible to participate in that year’s Global
Management Incentive Plan or other replacement incentive or bonus plan Employer
establishes for its key executives.  Notwithstanding the fact that the Effective
Date is after August 1, 2004, Employee’s incentive compensation for the fiscal
year beginning August 1, 2004 and ending July 31, 2005 (“fiscal year 2005”) will
be calculated as if the Effective Date were August 1, 2004.  Beginning with
fiscal year 2005 and continuing until adjusted by the Compensation Committee,
Employee’s target bonus percentage under the plan will be 60% of his Base
Salary.

 

(e)           Employee will be eligible for option grants to purchase shares of
Common Stock or other equity securities of Employer as provided under Employer’s
Veritas DGC Inc. Share Incentive Plan (or other replacement incentive or bonus
plan Employer establishes for its key executives).

 

(f)            Employee will be entitled to paid vacation of not less than four
(4) weeks each year.  Employee may take vacation at the time and for such
periods as may be mutually agreed upon between Employer and Employee.

 

(g)           Employee will be reimbursed in accordance with Employer’s normal
expense reimbursement policy for all of the actual and reasonable costs and
expenses incurred by him in the performance of his services and duties
hereunder, including, but not limited to, travel and entertainment expenses. 
Employee will furnish Employer with all invoices and vouchers reflecting amounts
for which Employee seeks Employer’s reimbursement.

 

(h)           Employee will be entitled to participate in all insurance and
retirement plans, incentive compensation plans (at a level appropriate to his
position) and such other benefit plans or programs as may be in effect from time
to time for the key management employees of Employer including, without
limitation, those related to savings and thrift, retirement, welfare, medical,
dental, disability, salary continuance, accidental death, travel accident, life
insurance, incentive bonus, membership in business and professional
organizations, and reimbursement of business and entertainment expenses.

 

(i)            All Base Salary, bonus and other payments made by Employer to
Employee pursuant to this Agreement will be subject to such payroll and
withholding deductions as may be required by law and other deductions applied
generally to employees of Employer for insurance and other employee benefit
plans in which Employee participates.

 

Section 3.  Fiduciary Duty; Confidentiality.

 

(a)           In keeping with Employee’s fiduciary duties to Employer, Employee
agrees that he will not knowingly take any action that would create a conflict
of interest with Employer, or upon discovery thereof, allow such a conflict to
continue.  In the event that Employee discovers that such a conflict exists,
Employee agrees that he will disclose to the

 

4

--------------------------------------------------------------------------------


 

Board any facts which might involve a conflict of interest that has not been
approved by the Board.

 

(b)           As part of Employee’s fiduciary duties to Employer, Employee
agrees to protect and safeguard Employer’s information, ideas, concepts,
improvements, discoveries, and inventions and any proprietary, confidential and
other information relating to Employer or its business (collectively,
“Confidential Information”) and, except as may be required by Employer, Employee
will not knowingly, either during his employment by Employer or thereafter,
directly or indirectly, use for his own benefit or for the benefit of another,
or disclose to another, any Confidential Information, except (i) with the prior
written consent of Employer; (ii) in the course of the proper performance of
Employee’s duties under this Agreement; (iii) for information that becomes
generally available to the public other than as a result of the unauthorized
disclosure by Employee; (iv) for information that becomes available to Employee
on a nonconfidential basis from a source other than Employer or its affiliated
companies who is not bound by a duty of confidentiality to Employer; or (v) as
may be required by any applicable law, rule, regulation or order.

 

(c)           Upon termination of his employment with Employer, Employee will
immediately deliver to Employer all documents in Employee’s possession or under
his control which embody any of Employer’s Confidential Information.

 

(d)           In addition to the foregoing provisions of this Section 3, and
effective as of the Effective Date, Employee agrees to enter into an Employee
Confidentiality and Intellectual Property Agreement with Employer, a copy of
which is attached hereto as Exhibit A.

 

Section 4.  Term.

 

Employee’s employment with Employer, having previously commenced, will continue
until terminated in accordance with Section 5

 

Section 5.  Termination.

 

(a)           Employee’s employment with Employer hereunder will terminate upon
the first to occur of the following:

 

(1)           The death or “Disability” (as defined in Section 5 (b) hereof) of
Employee;

 

(2)           Employer terminates such employment for “Cause” (as defined in
Section 5(c) hereof);

 

(3)           Employee terminates such employment for “Good Reason” (as defined
in Section (d) hereof);

 

(4)           Employer terminates such employment for any reason other than
Cause or for no reason at all;

 

5

--------------------------------------------------------------------------------


 

(5)           Employee terminates such employment for any reason other than Good
Reason or for no reason at all; or

 

(6)           Employee’s sixty-fifth (65th) birthday, at which time Employee
will continue to be employed by Employer as an employee at will.

 

(b)           As used in this Agreement, “Disability” means permanent and total
disability (within the meaning of Section 22(e)(3) of the Internal Revenue Code
of 1986, as amended (the “Code”), or any successor provision) which has existed
for at least 180 consecutive days.

 

(c)           As used in this Agreement, “Cause” means:

 

(1)           the willful and continued failure by Employee to substantially
perform his obligations under this Agreement (other than any such failure
resulting from his Disability) after a demand for substantial performance has
been delivered to him by the Board which specifically identifies the manner in
which the Board believes Employee has not substantially performed such
provisions and Employee has failed to remedy the situation within ten (10) days
after such demand;

 

(2)           Employee’s willfully engaging in conduct materially and
demonstrably injurious to the property or business of Employer, including
without limitation, fraud, misappropriation of funds or other property of
Employer, other willful misconduct, gross negligence or conviction of a felony
or any crime of moral turpitude; or

 

(3)           Employee’s material breach of this Agreement which breach has not
been remedied by Employee within ten (10) days after receipt by Employee of
written notice from Employer that he is in material breach of the Agreement,
specifying the particulars of such breach.

 

For purposes of this Agreement, no act, or failure to act, on the part of
Employee shall be deemed “willful” or engaged in “willfully” if it was due
primarily to an error in judgment or negligence, but shall be deemed “willful”
or engaged in “willfully” only if done, or omitted to be done, by Employee not
in good faith and without reasonable belief that his action or omission was in
the best interest of Employer.  Notwithstanding the foregoing, Employee shall
not be deemed to have been terminated as a result of “Cause” hereunder unless
and until there shall have been delivered to Employee a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
Board then in office at a meeting of the Board called and held for such purpose
(after reasonable notice to Employee and an opportunity for Employee, together
with his counsel, to be heard before the Board), finding that, in the good faith
opinion of the Board of Directors, Employee has committed an act set forth above
in this Section 5(c) and specifying the particulars thereof in detail.  Nothing
herein shall limit the right of Employee or his legal representatives to contest
the validity or propriety of any such determination.

 

(d)           As used in this Agreement, “Good Reason” means:

 

6

--------------------------------------------------------------------------------


 

(1)           Employer’s failure to comply with any of the provisions of
Section 2 of this Agreement (including, but not limited to, such a failure
resulting from any reduction in the Base Salary) which failure is not remedied
within ten (10) days after receipt of written notice from Employee specifying
the particulars of such breach;

 

(2)           Employer’s breach of any other material provision of this
Agreement which is not remedied within ten (10) days after receipt by Employer
of written notice from Employee specifying the particulars of such breach;

 

(3)           the assignment to Employee of any duties materially inconsistent
with Employee’s position (including status, offices, titles, and reporting
requirements), duties, functions, responsibilities, or authority as contemplated
by Section 1 of this Agreement or other action by Employer that results in a
diminution (other than an isolated, inconsequential or insubstantial diminution
which is remedied by Employer promptly after receipt of written notice thereof
given by Employee) in such position, duties, functions, responsibilities or
authority;

 

(4)           after a “Business Combination” which qualifies as a “Change in
Control” (as provided in Section 6(g)(3) hereof), the assignment to Employee of
(A) any title of a lesser rank than Executive Vice President, Chief Financial
Officer & Treasurer or its equivalent of (i) the acquiring entity, if the
acquiring entity is the ultimate parent entity, or, (ii) if the acquiring entity
is a subsidiary of another entity, the ultimate parent entity of such acquiring
entity, or (B) any duties materially inconsistent with the duties, functions,
responsibilities, or authority customarily associated with such title;

 

(5)           the relocation of  Employee’s principal place of performance of
his duties and responsibilities under this Agreement to a location more than one
hundred miles (100) miles from the Place of Employment;

 

(6)           after a “Change in Control” (as defined in Section 6(g) hereof),
(i) Employer’s failure to continue in effect any benefit or compensation plan
(including, but not limited to, any bonus, incentive, retirement, supplemental
executive retirement, savings, profit sharing, pension, performance, stock
option, stock purchase, deferred compensation, life insurance, medical, dental,
health, hospital, accident or disability plans) in which Employee is
participating at the time of such Change in Control (or plans providing to
Employee, in the aggregate, substantially similar benefits as the benefits
enjoyed by Employee under the benefit and compensation plans in which Employee
is participating at the time of such Change in Control), or (ii) the taking of
any action by Employer that would adversely affect Employee’s participation in
or materially reduce Employee’s benefits under any of such plans or deprive
Employee of any material fringe benefit enjoyed by Employee at the time of such
Change in Control;

 

(7)           Any failure by Employer to comply with Section 11(c); or

 

7

--------------------------------------------------------------------------------


 

(8)           Any purported termination of Employee’s employment by Employer
which is not effected pursuant to a Notice of Termination satisfying the
requirements of Section 5(e) hereof (and for purposes of this Agreement, no such
purported termination shall be effective).

 

(e)           Any termination by Employer or Employee of Employee’s employment
with Employer (other than any such termination occurring on Employee’s
sixty-fifth (65th) birthday) shall be communicated by written notice (a “Notice
of Termination”) to the other party that shall:

 

(1)           indicate the specific provision of this Agreement relied upon for
such termination;

 

(2)           indicate the specific provision of this Agreement pursuant to
which Employee is to receive compensation and other benefits as a result of such
termination; and

 

(3)           otherwise comply with the provisions of this Section 5(e) and
Section 13(a).

 

If a Notice of Termination states that Employee’s employment with Employer has
been terminated as a result of Employee’s Disability, the notice shall
(i) specifically describe the basis for the determination of Employee’s
Disability, and (ii) state the date of the determination of Employee’s
Disability, which date shall be not more than ten (10) days before the date such
notice is given.  If the notice is from Employer and states that Employee’s
employment with Employer is terminated by Employer as a result of the occurrence
of Cause, the Notice of Termination shall specifically describe the action or
inaction of Employee that Employer believes constitutes Cause and shall be
accompanied by a copy of the resolution satisfying Section 5(c).  If the Notice
of Termination is from Employee and states that Employee’s employment with
Employer is terminated by Employee as a result of the occurrence of Good Reason,
the Notice of Termination shall specifically describe the action or inaction of
Employer that Employee believes constitutes Good Reason.  Any purported
termination by Employer of Employee’s employment with Employer shall be
ineffective unless such termination shall have been communicated by Employer to
Employee by a Notice of Termination that meets the requirements of this
Section 5(e) and the provisions of Section 13(a).

 

(f)            As used in this Agreement, “Date of Termination” means:

 

(1)           if Employee’s employment with Employer is terminated for
Disability, sixty (60) days after Notice of Termination is received by Employee
or any later date specified therein, provided that within such sixty (60) day
period Employee shall not have returned to full-time performance of Employee’s
duties;

 

(2)           if Employee’s employment with Employer is terminated as a result
of Employee’s death, the date of death of Employee;

 

(3)           if Employee’s employment with Employer is terminated for Cause,
the date Notice of Termination, accompanied by a copy of the resolution

 

8

--------------------------------------------------------------------------------


 

satisfying Section 5(c), is received by Employee or any later date specified
therein, provided that Employer may, in its discretion, condition Employee’s
continued employment upon such considerations or requirements as may be
reasonable under the circumstances and place a reasonable limitation upon the
time within which Employee will comply with such considerations or requirements;

 

(4)           if Employee’s employment with Employer is terminated upon the
occurrence of Employee’s sixty-fifth (65th) birthday, the date of such birthday,
at which time Employee will continue to be employed by Employer as an employee
at will; or

 

(5)           if Employee’s employment with Employer is terminated for any
reason other than Employee’s Disability, Employee’s death, Cause or the
occurrence of Employee’s sixty-fifth (65th) birthday, or for no reason, the date
that is fourteen (14) days after the date of receipt of the Notice of
Termination.

 

Section 6.  Effect of Termination.

 

(a)           Upon termination of Employee’s employment by Employer for Cause,
or by Employee for no reason or any reason other than Good Reason, all
compensation and benefits will cease upon the Date of Termination other than:
(i) those benefits that are provided by retirement and benefit plans and
programs specifically adopted and approved by Employer for Employee that are
earned and vested by the Date of Termination, (ii) as provided in Section 10,
(iii) Employee’s Base Salary through the Date of Termination; (iv) any incentive
compensation due Employee if, under the terms of the relevant incentive
compensation arrangement, such incentive compensation was due and payable to
Employee on or before the Date of Termination; and (v) medical and similar
benefits the continuation of which is required by applicable law or provided by
the applicable benefit plan.

 

(b)           Upon termination of Employee’s employment due to the death of
Employee or upon termination by Employer due to the Disability of Employee, all
compensation and benefits will cease upon the Date of Termination other than:
(i) those benefits that are provided by retirement and benefit plans and
programs specifically adopted and approved by Employer for Employee that are
earned and vested by the Date of Termination, (ii) as provided in Section 10,
(iii) Employee’s Base Salary through the Date of Termination; (iv) any incentive
compensation due Employee if, under the terms of the relevant incentive
compensation arrangement, such incentive compensation was due and payable to
Employee on or before the Date of Termination; and (v) medical and similar
benefits the continuation of which is required by applicable law or provided by
the applicable benefit plan.

 

(c)           Upon termination of this Agreement due to Employee’s reaching his
sixty-fifth (65th) birthday, Employee will continue to be employed by Employer
as an employee at will.

 

(d)           Except as otherwise provided in Section 6(e), if Employee’s
employment with Employer is terminated (i) by Employer for no reason or for any
reason other than Cause,

 

9

--------------------------------------------------------------------------------


 

the death or Disability of Employee, or Employee’s reaching his sixty-fifth
(65th) birthday, or (ii) by Employee for Good Reason, the obligations of
Employer and Employee under Sections 1 and 2 will terminate as of the Date of
Termination, and Employer will pay or provide to Employee the following:

 

(1)           Employee’s Base Salary through the Date of Termination;

 

(2)           incentive compensation due Employee, if any, under the terms of
the relevant incentive compensation arrangement;

 

(3)           during the two-year period ending on the second anniversary of the
Date of Termination, Employer shall pay to Employee an aggregate amount (the
“Severance Payment”) equal to two (2) times Employee’s Base Salary at the
highest annual rate in effect on or before the Date of Termination (but prior to
giving effect to any reduction therein which precipitated such termination),
which Severance Payment will be paid to Employee in equal installments every two
weeks during such two-year period; provided, however, that at any time during
such two-year period Employer may, in its discretion, elect to pay to Employee
the then remaining balance of the Severance Payment in the form of a lump sum
cash payment; and

 

(4)           if immediately prior to the Date of Termination Employee (and, if
applicable, his spouse and/or dependents) was covered under Employer’s group
medical, dental, health and hospital plan in effect at such time, then Employer
shall, at its election, pay or provide to Employee one (but not both) of the
following:

 

(i)                                     for one (1) year after the Date of
Termination, and provided that Employee has timely elected under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), to
continue coverage under such plan, Employer will, at no greater cost or expense
to Employee than was the case immediately prior to the Date of Termination,
maintain such continued coverage in full force and effect; or

 

(ii)                                  pay to Employee a lump sum cash payment
(the “Section 6(d)(4)(ii) Payment”) equal to the sum of:

 

(A)                              an amount equal to (I) twelve (12), multiplied
by (II) the amount of the applicable monthly COBRA premium (determined based
upon the applicable COBRA premium rate in effect immediately after the Date of
Termination) Employee would pay if Employee elected under COBRA to maintain
coverage identical to the coverage Employee (and, if applicable, his spouse
and/or dependents) had

 

10

--------------------------------------------------------------------------------


 

under such plan immediately prior to the Date of Termination; plus

 

(B)                                an amount equal to the excess of (I) an
amount determined by dividing (x) the amount determined under
Section 6(d)(4)(ii)(A) above, by (y) one (1) minus the sum of the following
which shall be determined for the calendar year that includes the date of
payment of the Section 6(d)(4)(ii) Payment and shall be expressed as a decimal: 
(i) the highest marginal U.S. federal income tax rate applicable to individuals
for such calendar year, plus (ii) the highest foreign, state, provincial and/or
local individual income tax rate or rates, if any, to which the
Section 6(d)(4)(ii) Payment is subject for such calendar year (which shall be
determined based on the assumption that Employee pays income tax to any such
foreign, state, provincial or local jurisdiction at the highest marginal rate of
income tax imposed by such jurisdiction on individuals), plus, (iii) the
Hospital (Medicare) Insurance tax rate under Section 3101(b) of the Code (or any
corresponding successor statute) for such calendar year, over (II) the amount
determined under Section 6(d)(4)(ii)(A) above.

 

Except as otherwise provided above and in Section 10, all other compensation and
benefits will cease upon the Date of Termination other than the following:
(i) those benefits that are provided by retirement and benefit plans and
programs specifically adopted and approved by Employer for Employee that are
earned and vested by the Date of Termination, (ii) any rights Employee or his
survivors may have under any grants of options to purchase Employer’s Common
Stock or under any grants of restricted stock of Parent; and (iii) medical and
similar benefits the continuation of which is required by applicable law or as
provided by the applicable benefit plan.  As a condition to making the payments
and providing the benefits specified in this Section 6(d), Employer will require
that Employee execute a release of all claims Employee may have against Employer
at the time of Employee’s termination.  Such release will be in substantially
the same form as Exhibit B attached hereto.

 

(e)           If (i) a “Change in Control” (as defined in Section 6(g) hereof)
shall have occurred, and (ii) within two (2) years after such Change in Control
Employee’s employment with Employer is terminated (x) by Employer for no reason
or for any reason other than Cause, the death or Disability of Employee, or
Employee’s reaching his sixty-fifth (65th) birthday, or (y) by Employee for Good
Reason, the obligations of Employer and Employee under Sections 1 and 2 will
terminate as of the Date of Termination, Section 6(d) above shall not apply, and
Employer will pay or provide to Employee:

 

(1)           Employee’s Base Salary through the Date of Termination;

 

11

--------------------------------------------------------------------------------


 

(2)           incentive compensation due Employee, if any, under the terms of
the relevant incentive compensation arrangement;

 

(3)           within thirty (30) days after the Date of Termination, a lump sum
cash payment equal to three (3) times the sum of:

 

(i)                                     Employee’s Base Salary at the highest
annual rate in effect on or before the Date of Termination (but prior to giving
effect to any reduction therein which precipitated such termination), plus

 

(ii)                                  An amount equal to the greater of:

 

(A)                              the average of the incentive bonuses paid to
Employee for the last three (3) full fiscal years of Employer ending before the
Date of Termination (or, if Employee was not employed by Employer hereunder for
such last three (3) full fiscal years, the average of the incentive bonuses paid
to Employee for the number of full fiscal years of Employer ending before the
Date of Termination during which Employee was employed by Employer hereunder);

 

(B)                                the incentive bonus paid to Employee for the
last full fiscal year of Employer ending before the Date of Termination; or

 

(C)                                an amount equal to Employee’s Base Salary
described in Section 6(e)(3)(i) multiplied by Employee’s target percentage under
the Global Management Incentive Plan or other replacement incentive or bonus
plan of Employer for the fiscal year which includes the Date of Termination;

 

(4)           if immediately prior to the Date of Termination Employee (and, if
applicable, his spouse and/or dependents) was covered under Employer’s group
medical, dental, health and hospital plan in effect at such time, then Employer
shall, at its election, pay or provide to Employee one (but not both) of the
following:

 

(i)                                     for eighteen (18) months after the Date
of Termination, and provided that Employee has timely elected under COBRA to
continue coverage under such plan, Employer will, at no greater cost or expense
to Employee than was the case immediately prior to the Date of Termination,
maintain such continued coverage in full force and effect; or

 

12

--------------------------------------------------------------------------------


 

(ii)                                  pay to Employee a lump sum cash payment
(the “Section 6(e)(4)(ii) Payment”) equal to the sum of:

 

(A)                              an amount equal to (I) eighteen (18),
multiplied by (II) the amount of the applicable monthly COBRA premium
(determined based upon the applicable COBRA premium rate in effect immediately
after the Date of Termination) Employee would pay if Employee elected under
COBRA to maintain coverage identical to the coverage Employee (and, if
applicable, his spouse and/or dependents) had under such plan immediately prior
to the Date of Termination; plus

 

(B)                                an amount equal to the excess of (I) an
amount determined by dividing (x) the amount determined under
Section 6(e)(4)(ii)(A) above, by (y) one (1) minus the sum of the following
which shall be determined for the calendar year that includes the date of
payment of the Section 6(e)(4)(ii) Payment and shall be expressed as a decimal: 
(i) the highest marginal U.S. federal income tax rate applicable to individuals
for such calendar year, plus (ii) the highest foreign, state, provincial and/or
local individual income tax rate or rates, if any, to which the
Section 6(e)(4)(ii) Payment is subject for such calendar year (which shall be
determined based on the assumption that Employee pays income tax to any such
foreign, state, provincial or local jurisdiction at the highest marginal rate of
income tax imposed by such jurisdiction on individuals), plus, (iii) the
Hospital (Medicare) Insurance tax rate under Section 3101(b) of the Code (or any
corresponding successor statute) for such calendar year, over (II) the amount
determined under Section 6(e)(4)(ii)(A) above; and

 

(5)           the following shall occur immediately upon the occurrence of such
Change in Control:

 

(i)                                     each option to acquire Common Stock or
other equity securities of Employer held by Employee immediately prior to such
Change in Control shall become fully exercisable, regardless of whether or not
the vesting conditions set forth in the relevant stock option agreement have
been satisfied in full, and shall remain fully

 

13

--------------------------------------------------------------------------------


 

exercisable for the remainder of the ten-year term of such option; and

 

(ii)                                  all restrictions on any restricted Common
Stock or other equity securities of Employer granted to Employee prior to such
Change in Control shall be removed and such Common Stock or other equity
securities shall be freely transferable (subject to applicable securities laws),
regardless of whether the conditions set forth in the relevant restricted stock
agreements have been satisfied in full.

 

As a condition to making the payments and providing the benefits specified in
this Section 6(e), Employer will require that Employee execute a release of all
claims Employee may have against Employer at the time of Employee’s
termination.  Such release will be in substantially the same form as Exhibit B
attached hereto.

 

(f)            Notwithstanding anything contained in this Agreement to the
contrary, if following the commencement of any discussion with a third person
that ultimately results in a Change in Control, (i) Employee’s employment with
Employer is terminated by Employer for no reason or for any reason other than
Cause, (ii) Employee is removed from any material duties or position with
Employer, or (iii) Employer fails to comply with any of the provisions of
Section 2 of this Agreement, then for all purposes of this Agreement, such
Change in Control shall be deemed to have occurred on the date immediately prior
to the date of such termination, removal, or failure.

 

(g)           For purposes of this Agreement, a “Change in Control” shall mean
the occurrence of any of the following after the Effective Date:

 

(1)           the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended from time to time (the “Exchange Act”), or any successor statute) (a
“Covered Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 25% or more of either (i) the then
outstanding shares of Common Stock (the “Outstanding Company Common Stock”), or
(ii) the combined voting power of the then outstanding voting securities of
Employer entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this Section 6(g)(1), the following acquisitions shall not constitute a
Change in Control: (i) any acquisition directly from Employer, (ii) any
acquisition by Employer, (iii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Employer or any entity controlled by
Employer, or (iv) any acquisition by any corporation pursuant to a transaction
which complies with Section 6(g)(3)(i), (ii) or (iii); or

 

(2)           individuals who, as of the Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the

 

14

--------------------------------------------------------------------------------


 

Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by Employer’s
stockholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Covered Person other than the Board; or

 

(3)           consummation of (xx) a reorganization, merger, amalgamation,
consolidation, sale or other form of business combination of Employer or any
subsidiary of Employer, or (yy) a sale, lease, exchange, disposition or other
transfer of all or substantially all of the assets of Employer (a “Business
Combination”), in each case, unless, following such Business Combination,
(i) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 75% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns Employer or all or
substantially all of Employer’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Covered Person (excluding any employee benefit plan (or related trust) of
Employer or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 25% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination, were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Business Combination; or

 

(4)           approval by the stockholders of Employer of a complete liquidation
or dissolution of Employer.

 

Section 7.  Excise Tax.

 

(a)           Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by, or benefit
from, Employer or any of its affiliates to or for the benefit of Employee,
whether paid or payable or distributed or distributable

 

15

--------------------------------------------------------------------------------


 

pursuant to the terms of this Agreement or otherwise (any such payments, 
distributions or benefits being individually referred to herein as a “Payment,”
and any two or more of such payments, distributions or benefits being referred
to herein as “Payments”), would be subject to the excise tax imposed by
Section 4999 of the Code (such excise tax, together with any interest thereon,
any penalties, additions to tax, or additional amounts with respect to such
excise tax, and any interest in respect of such penalties, additions to tax or
additional amounts, being collectively referred herein to as the “Excise Tax”),
then Employee shall be entitled to receive an additional payment or payments
(individually referred to herein as a “Gross-Up Payment” and any two or more of
such additional payments being referred to herein as “Gross-Up Payments”) in an
amount such that after payment by Employee of all taxes (as defined in
Section 7(k)) imposed upon the Gross-Up Payment, Employee retains an amount of
such Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

 

(b)           Subject to the provisions of Section 7(c) through (i), any
determination (individually, a “Determination”) required to be made under this
Section 7(b), including whether a Gross-Up Payment is required and the amount of
such Gross-Up Payment, shall initially be made, at Employer’s expense, by
nationally recognized tax counsel selected by Employer (“Tax Counsel”).  Tax
Counsel shall provide detailed supporting legal authorities, calculations, and
documentation both to Employer and Employee within 15 business days of the
termination of Employee’s employment, if applicable, or such other time or times
as is reasonably requested by Employer or Employee.  If Tax Counsel makes the
initial Determination that no Excise Tax is payable by Employee with respect to
a Payment or Payments, it shall furnish Employee with an opinion reasonably
acceptable to Employee that no Excise Tax will be imposed with respect to any
such Payment or Payments.  Employee shall have the right to dispute any
Determination (a “Dispute”) within 15 business days after delivery of Tax
Counsel’s opinion with respect to such Determination.  The Gross-Up Payment, if
any, as determined pursuant to such Determination shall, at Employer’s expense,
be paid by Employer to or for the benefit of Employee within five business days
of Employee’s receipt of such Determination.  The existence of a Dispute shall
not in any way affect Employee’s right to receive the Gross-Up Payment in
accordance with such Determination.  If there is no Dispute, such Determination
shall be binding, final and conclusive upon Employer and Employee, subject in
all respects, however, to the provisions of Section 7(c) through (i) below.  As
a result of the uncertainty in the application of Sections 4999 and 280G of the
Code, it is possible that Gross-Up Payments (or portions thereof) which will not
have been made by Employer should have been made (“Underpayment”), and if upon
any reasonable written request from Employee or Employer to Tax Counsel, or upon
Tax Counsel’s own initiative, Tax Counsel, at Employer’s expense, thereafter
determines that Employee is required to make a payment of any Excise Tax or any
additional Excise Tax, as the case may be, Tax Counsel shall, at Employer’s
expense, determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by Employer to or for the benefit of
Employee.

 

(c)           Employer shall defend, hold harmless, and indemnify Employee on a
fully grossed-up after tax basis from and against any and all claims, losses,
liabilities, obligations, damages, impositions, assessments, demands,
judgements, settlements, costs and expenses (including reasonable attorneys’,
accountants’, and experts’ fees and expenses) with respect to any tax liability
of Employee resulting from any Final Determination (as defined in Section 7(j))
that any Payment is subject to the Excise Tax.

 

16

--------------------------------------------------------------------------------


 

(d)           If a party hereto receives any written or oral communication with
respect to any question, adjustment, assessment or pending or threatened audit,
examination, investigation or administrative, court or other proceeding which,
if pursued successfully, could result in or give rise to a claim by Employee
against Employer under this Section 7 (“Claim”), including, but not limited to,
a claim for indemnification of Employee by Employer under Section 7(c), then
such party shall promptly notify the other party hereto in writing of such Claim
(“Tax Claim Notice”).

 

(e)           If a Claim is asserted against Employee (“Employee Claim”),
Employee shall take or cause to be taken such action in connection with
contesting such Employee Claim as Employer shall reasonably request in writing
from time to time, including the retention of counsel and experts as are
reasonably designated by Employer (it being understood and agreed by the parties
hereto that the terms of any such retention shall expressly provide that
Employer shall be solely responsible for the payment of any and all fees and
disbursements of such counsel and any experts) and the execution of powers of
attorney, provided that:

 

(1)           within 30 calendar days after Employer receives or delivers, as
the case may be, the Tax Claim Notice relating to such Employee Claim (or such
earlier date that any payment of the taxes claimed is due from Employee, but in
no event sooner than five calendar days after Employer receives or delivers such
Tax Claim Notice), Employer shall have notified Employee in writing (“Election
Notice”) that Employer does not dispute its obligations (including, but not
limited to, its indemnity obligations) under this Agreement and that Employer
elects to contest, and to control the defense or prosecution of, such Employee
Claim at Employer’s sole risk and sole cost and expense; and

 

(2)           Employer shall have advanced to Employee on an interest-free
basis, the total amount of the tax claimed in order for Employee, at Employer’s
request, to pay or cause to be paid the tax claimed, file a claim for refund of
such tax and, subject to the provisions of the last sentence of Section 7(g),
sue for a refund of such tax if such claim for refund is disallowed by the
appropriate taxing authority (it being understood and agreed by the parties
hereto that Employer shall only be entitled to sue for a refund and Employer
shall not be entitled to initiate any proceeding in, for example, United States
Tax Court) and shall indemnify and hold Employee harmless, on a fully grossed-up
after tax basis, from any tax imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and

 

(3)           Employer shall reimburse Employee for any and all costs and
expenses resulting from any such request by Employer and shall indemnify and
hold Employee harmless, on fully grossed-up after-tax basis, from any tax
imposed as a result of such reimbursement.

 

(f)            Subject to the provisions of Section 7(e) hereof, Employer shall
have the right to defend or prosecute, at the sole cost, expense and risk of
Employer, such Employee Claim by all appropriate proceedings, which proceedings
shall be defended or prosecuted diligently by Employer to a Final Determination;
provided, however, that (i) Employer shall not,

 

17

--------------------------------------------------------------------------------


 

without Employee’s prior written consent, enter into any compromise or
settlement of such Employee Claim that would adversely affect Employee, (ii) any
request from Employer to Employee regarding any extension of the statute of
limitations relating to assessment, payment, or collection of taxes for the
taxable year of Employee with respect to which the contested issues involved in,
and amount of, Employee Claim relate is limited solely to such contested issues
and amount, and (iii) Employer’s control of any contest or proceeding shall be
limited to issues with respect to Employee Claim and Employee shall be entitled
to settle or contest, in his sole and absolute discretion, any other issue
raised by the Internal Revenue Service or any other taxing authority.  So long
as Employer is diligently defending or prosecuting such Employee Claim, Employee
shall provide or cause to be provided to Employer any information reasonably
requested by Employer that relates to such Employee Claim, and shall otherwise
cooperate with Employer and its representatives in good faith in order to
contest effectively such Employee Claim.  Employer shall keep Employee informed
of all developments and events relating to any such Employee Claim (including,
without limitation, providing to Employee copies of all written materials
pertaining to any such Employee Claim), and Employee or his authorized
representatives shall be entitled, at Employee’s expense, to participate in all
conferences, meetings and proceedings relating to any such Employee Claim.

 

(g)           If, after actual receipt by Employee of an amount of a tax claimed
(pursuant to an Employee Claim) that has been advanced by Employer pursuant to
Section 7(e)(2) hereof, the extent of the liability of Employer hereunder with
respect to such tax claimed has been established by a Final Determination,
Employee shall promptly pay or cause to be paid to Employer any refund actually
received by, or actually credited to, Employee with respect to such tax
(together with any interest paid or credited thereon by the taxing authority and
any recovery of legal fees from such taxing authority related thereto), except
to the extent that any amounts are then due and payable by Employer to Employee,
whether under the provisions of this Agreement or otherwise.  If, after the
receipt by Employee of an amount advanced by Employer pursuant to
Section 7(e)(2), a determination is made by the Internal Revenue Service or
other appropriate taxing authority that Employee shall not be entitled to any
refund with respect to such tax claimed and Employer does not notify Employee in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of any Gross-Up Payments and other payments
required to be paid hereunder.

 

(h)           With respect to any Employee Claim, if Employer fails to deliver
an Election Notice to Employee within the period provided in
Section 7(e)(1) hereof or, after delivery of such Election Notice, Employer
fails to comply with the provisions of Section 7(e)(2) and (3) and (f) hereof,
then Employee shall at any time thereafter have the right (but not the
obligation), at his election and in his sole and absolute discretion, to defend
or prosecute, at the sole cost, expense and risk of Employer, such Employee
Claim.  Employee shall have full control of such defense or prosecution and such
proceedings, including any settlement or compromise thereof.  If requested by
Employee, Employer shall cooperate, and shall cause its Affiliates to cooperate,
in good faith with Employee and his authorized representatives in order to
contest effectively such Employee Claim.  Employer may attend, but not
participate in or control, any defense, prosecution, settlement or compromise of
any Employee Claim controlled by Employee pursuant to this Section 7(h) and
shall bear its own costs and expenses with respect

 

18

--------------------------------------------------------------------------------


 

thereto.  In the case of any Employee Claim that is defended or prosecuted by
Employee, Employee shall, from time to time, be entitled to current payment, on
a fully grossed-up after tax basis, from Employer with respect to costs and
expenses incurred by Employee in connection with such defense or prosecution.

 

(i)            In the case of any Employee Claim that is defended or prosecuted
to a Final Determination pursuant to the terms of this Section 7(i), Employer
shall pay, on a fully grossed-up after tax basis, to Employee in immediately
available funds the full amount of any taxes arising or resulting from or
incurred in connection with such Employee Claim that have not theretofore been
paid by Employer to Employee, together with the costs and expenses, on a fully
grossed-up after tax basis, incurred in connection therewith that have not
theretofore been paid by Employer to Employee, within ten calendar days after
such Final Determination.  In the case of any Employee Claim not covered by the
preceding sentence, Employer shall pay, on a fully grossed-up after tax basis,
to Employee in immediately available funds the full amount of any taxes arising
or resulting from or incurred in connection with such Employee Claim at least
ten calendar days before the date payment of such taxes is due from Employee,
except where payment of such taxes is sooner required under the provisions of
this Section 7(i), in which case payment of such taxes (and payment, on a fully
grossed-up after tax basis, of any costs and expenses required to be paid under
this Section 7(i) shall be made within the time and in the manner otherwise
provided in this Section 7(i).

 

(j)            For purposes of this Agreement, the term “Final Determination”
shall mean (A) a decision, judgment, decree or other order by a court or other
tribunal with appropriate jurisdiction, which has become final and
non-appealable; (B) a final and binding settlement or compromise with an
administrative agency with appropriate jurisdiction, including, but not limited
to, a closing agreement under Section 7121 of the Code; (C) any disallowance of
a claim for refund or credit in respect to an overpayment of tax unless a suit
is filed on a timely basis; or (D) any final disposition by reason of the
expiration of all applicable statutes of limitations.

 

(k)           For purposes of this Agreement, the terms “tax” and “taxes” mean
any and all taxes of any kind whatsoever (including, but not limited to, any and
all Excise Taxes, income taxes, and employment taxes), together with any
interest thereon, any  penalties, additions to tax, or additional amounts with
respect to such taxes and any interest in respect of such penalties, additions
to tax, or additional amounts.

 

(l)            Nothing in this Section is intended to violate the Sarbanes-Oxley
Act and to the extent that any advance or repayment obligation hereunder would
do so, such obligation shall be deemed modified so as to make the advance a
nonrefundable payment to Employee and the repayment obligation null and void.

 

Section 8.  Expenses of Enforcement.

 

Upon demand by Employee made to Employer, Employer shall reimburse Employee for
the reasonable expenses (including attorneys’ fees and expenses) incurred by
Employee after a Change in Control in enforcing or seeking to enforce the
payment of any amount or other benefit to which Employee shall have become
entitled under this Agreement as a result of the

 

19

--------------------------------------------------------------------------------


 

termination of Employee’s employment with Employer within two (2) years after
such Change in Control, including, but not limited to, those incurred in
connection with any arbitration concerning same initiated pursuant to Section 14
(regardless of the outcome of such arbitration).  To the extent that any such
reimbursement would be subject to the Excise Tax, then Employee shall be
entitled to receive Gross-Up Payments in an amount such that after payment by
Employee of all taxes imposed on such Gross-Up Payments, Employee retains an
amount equal to the Excise Tax imposed upon the reimbursement, and the other
provisions of Section 7 hereof shall also apply to such circumstance unless the
context thereof otherwise indicates.

 

Section 9.  No Obligation to Mitigate; No Rights of Offset.

 

(a)           Employee shall not be required to mitigate the amount of any
payment or other benefit required to be paid to Employee pursuant to this
Agreement, whether by seeking other employment or otherwise, nor shall the
amount of any such payment or other benefit be reduced on account of any
compensation earned by Employee as a result of employment by another person.

 

(b)           Employer’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which Employer may have against Employee or others.

 

Section 10.  No Effect on Other Rights.

 

Nothing in this Agreement shall prevent or limit Employee’s continuing or future
participation in any plan, program, policy or practice of or provided by
Employer or any of its affiliates and for which Employee may qualify, nor shall
anything herein limit or otherwise affect such rights as Employee may have under
any stock option or other agreements with Employer or any of its affiliates. 
Amounts which are vested benefits or which Employee is otherwise entitled to
receive under any plan, program, policy or practice of or provided by, or any
other contract or agreement with, Employer or any of its affiliates at or
subsequent to the Date of Termination shall be payable or otherwise provided in
accordance with such plan, program, policy or practice or contract or agreement
except as explicitly modified by this Agreement.

 

Section 11.  Successors; Binding Agreement.

 

(a)           This Agreement is personal to Employee and without the prior
written consent of Employer shall not be assignable by Employee otherwise than
by will or the laws of descent and distribution.  This Agreement shall inure to
the benefit of and be enforceable by Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

 

(b)           This Agreement shall inure to the benefit of and be binding upon
Employer and its successors and assigns.

 

(c)           Employer will require any successor (whether direct or indirect,
by purchase, merger, amalgamation, consolidation or otherwise) to all or
substantially all of the

 

20

--------------------------------------------------------------------------------


 

business and/or assets of Employer, by agreement in form and substance
reasonably satisfactory to Employee, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that Employer would be
required to perform it if no such succession had taken place.  As used in this
Agreement, “Employer” shall mean Employer as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by execution and delivery of the agreement provided for
in this Section 11(c) or which otherwise becomes bound by the terms and
provisions of this Agreement by operation of law or otherwise.

 

Section 12.  Non-Competition; Non-Solicitation; No Hire.

 

(a)           Employee agrees that, effective as of the Effective Date and for a
period that includes the term of this Agreement and (i) eighteen (18) months
thereafter in the event of a termination of Employee’s employment with Employer
described in Section 6(e), and (ii) twelve (12) months thereafter in the event
of a termination of Employee’s employment with Employer described in
Section 6(d) (such applicable period being referred to herein as the
“Non-Compete Period”), Employee shall not, without the prior written consent of
Employer, directly or indirectly, anywhere in the world, engage, invest, own any
interest, or participate in, consult with, render services to, or be employed by
any business, person, firm or entity that is in competition with the “Business”
(as defined in Section 12(d)) of Employer or any of its subsidiaries or
affiliates, except for the account of Employer and its subsidiaries and
affiliates; provided, however, that during the Non-Compete Period Employee may
acquire, solely as a passive investment, not more than five percent (5%) of the
outstanding shares or other units of any security of any entity subject to the
requirements of Section 13 or 15(d) of the Exchange Act.  Employee acknowledges
that a remedy at law for any breach or attempted breach of this covenant not to
compete will be inadequate and further agrees that any breach of this covenant
not to compete will result in irreparable harm to Employer, and, accordingly,
Employer shall, in addition to any other remedy that may be available to it, be
entitled to specific performance and temporary and permanent injunctive and
other equitable relief (without proof of actual damage or inadequacy of legal
remedy) in case of any such breach or attempted breach.  Employee acknowledges
that this covenant not to compete is being provided as an inducement to Employer
to enter into this Agreement and that this covenant not to compete contains
reasonable limitations as to time, geographical area and scope of activity to be
restrained that do not impose a greater restraint than is necessary to protect
the goodwill or other business interest of Employer.  Whenever possible, each
provision of this covenant not to compete shall be interpreted in such a manner
as to be effective and valid under applicable law but if any provision of this
covenant not to compete shall be prohibited by or invalid under applicable law,
such provision of this covenant not to compete shall be prohibited by or invalid
under applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remaining provisions of this
covenant not to compete.  If any provision of this covenant not to compete
shall, for any reason, be judged by any court of competent jurisdiction to be
invalid or unenforceable, such judgment shall not affect, impair or invalidate
the remainder of this covenant not to compete but shall be confined in its
operation to the provision of this covenant not to compete directly involved in
the controversy in which such judgment shall have been rendered.  In the event
that the provisions of this covenant not to compete should ever be deemed to
exceed the time or geographic limitations permitted by applicable laws, then
such provision shall be reformed to the maximum time or geographic limitations
permitted by

 

21

--------------------------------------------------------------------------------

 

applicable law.

 

(b)           In addition to the restrictions set forth in Section 12(a),
Employee agrees that, during the Non-Compete Period, Employee will not, either
directly or indirectly, (i) make known to any person, firm or entity that is in
competition with the Business of Employer or any of its subsidiaries or
affiliates the names and addresses of any of the suppliers or customers of
Employer or any of its subsidiaries or affiliates, potential customers of
Employer or any of its subsidiaries or affiliates upon whom Employer or any of
its subsidiaries or affiliates has called upon in the last twelve (12) months or
contacts of Employer or any of its subsidiaries or affiliates or any other
information pertaining to such persons, or (ii) call on, solicit, or take away,
or attempt to call on, solicit or take away any of the suppliers or customers of
Employer or any of its subsidiaries or affiliates, whether for Employee or for
any other person, firm or entity.

 

(c)           Regardless of the reason for any termination of Employee’s
employment, effective as of the Effective Date and for a period that includes
the term of this Agreement and twelve (12) months thereafter, Employee will not,
either on his own account or for any other person, firm, partnership,
corporation, or other entity (i) solicit any employee of Employer or any of its
subsidiaries or affiliates to leave such employment; or (ii) induce or attempt
to induce any such employee to breach her or his employment agreement with
Employer or any of its subsidiaries or affiliates.

 

(d)           As used in this Agreement, “Business” means the business of
acquiring, processing and/or interpreting geophysical data and/or producing
and/or conducting geophysical surveys, including, but not limited to, (x) the
business of surface seismic acquisition and/or surface seismic data processing
and/or interpretation for the purpose of providing and/or interpreting seismic
images of the subsurface of the earth, and (y) the following activities and
services:  (i) all forms of surface land, marine, ocean bottom cable and
transition zone seismic data acquisition; (ii) all forms of surface seismic data
processing, including the processing of two, three and/or four dimensional
vertical seismic profiling; (iii) recording of data from wellbore seismic arrays
performed during simultaneous acquisition of surface two, three and/or four
dimensional data; (iv) trenched in, buried near surface or seabed permanent
array installation and acquisition; (v) surface seismic acquisition, processing,
interpretation and/or sales, in each case, of multiclient surveys;
(vi) maintenance of surface seismic data processing centers, including licensing
and support of surface seismic processing software; (vii) equipment design and
manufacture for surface seismic acquisition, processing and interpretation;
(viii) research and development programs for any of the items described in this
Section 12(d) and seismically-assisted reservoir solutions, including software
relating thereto; (ix) surface seismic data management services; (x)
interpretation activities related to or in support of acquisition and processing
activities described in this Section 12(d); (xi) borehole seismic acquisition
and installation and acquisition of data from wellbore seismic arrays; (xii)
reservoir management; (xiii) commercial seismically-assisted reservoir
solutions; and (xiv) non-seismic data management and non-seismic dynamic
reservoir characterization and performance prediction.

 

Section 13.  Miscellaneous.

 

(a)           All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith will be in writing
and will be delivered by hand

 

22

--------------------------------------------------------------------------------


 

or by registered or certified mail, return receipt requested to the addresses
set forth below in this Section 13(a):

 

23

--------------------------------------------------------------------------------


 

If to Employer, to:

 

Veritas DGC Inc.

10300 Town Park

Houston, Texas 77072

Attention:  Chief Executive Officer

 

If to Employee, to:

 

Mr. Mark E. Baldwin

3 Amberton Lane

Houston, Texas 77024

 

or to such other names or addresses as Employer or Employee, as the case may be,
designate by notice to the other party hereto in the manner specified in this
Section.

 

(b)           With the exception of the Indemnity Agreement by and between
Employer and Employee dated as of the Effective Date which is specifically not
superceded or replaced by or merged into this Agreement, this Agreement
(including the Exhibits attached hereto) supersedes, replaces and merges all
previous agreements and discussions relating to the same or similar subject
matters between Employee and Employer (including any such agreements or
discussions between Employee and any past or present subsidiary or affiliate of
Employer) and constitutes the entire agreement between Employee and Employer
with respect to the subject matter of this Agreement.  This Agreement may not be
modified in any respect by any verbal statement, representation or agreement
made by any employee, officer, or representative of Employer or by any written
agreement unless signed by an officer of Employer who is expressly authorized by
the Board to execute such document.

 

(c)           If any provision of this Agreement or application thereof to
anyone or under any circumstances should be determined to be invalid or
unenforceable, such invalidity or unenforceability will not affect any other
provisions or applications of this Agreement which can be given effect without
the invalid or unenforceable provision or application.  In addition, if any
provision of this Agreement is held by an arbitration panel or a court of
competent jurisdiction to be invalid, unenforceable, unreasonable, unduly
restrictive or overly broad, the parties intend that such arbitration panel or
court modify said provision so as to render it valid, enforceable, reasonable
and not unduly restrictive or overly broad.

 

(d)           The internal laws of the State of Texas will govern the
interpretation, validity, enforcement and effect of this Agreement without
regard to the place of execution or the place for performance thereof.

 

Section 14. Arbitration.

 

(a)           Employer and Employee agree to submit to final and binding
arbitration any and all disputes or disagreements concerning the interpretation
or application of this Agreement.  Any such dispute or disagreement will be
resolved by arbitration in accordance with the National Rules for the Resolution
of Employment Disputes of the American Arbitration Association (the

 

24

--------------------------------------------------------------------------------


 

“AAA Rules”).  Arbitration will take place in Houston, Texas, unless the parties
mutually agree to a different location.  Within 30 calendar days of the
initiation of arbitration hereunder, each party will designate an arbitrator. 
The appointed arbitrators will then appoint a third arbitrator.  Employee and
Employer agree that the decision of the arbitrators will be final and binding on
both parties.  Any court having jurisdiction may enter a judgment upon the award
rendered by the arbitrators.  In the event the arbitration is decided in whole
or in part in favor of Employee, Employer will reimburse Employee for his
reasonable costs and expenses of the arbitration (including reasonable
attorneys’ fees); provided, however, that Employer shall reimburse Employee in
accordance with Section 8 for the reasonable expenses (including attorneys’ fees
and expenses) incurred by Employee in enforcing or seeking to enforce in any
arbitration the payment of any amount or other benefit described in Section 8
regardless of the outcome of such arbitration.  Regardless of the outcome of any
arbitration, Employer will pay all fees and expenses of the arbitrators and all
of Employer’s costs of such arbitration.

 

(b)           Notwithstanding the provisions of Section 14(a), Employer may, if
it so chooses, bring an action in any court of competent jurisdiction for
injunctive relief to enforce Employee’s obligations under Sections 3(b), 3(c),
3(d) or 12 hereof.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as to be effective as of the Effective Date.

 

 

 

EMPLOYER:

 

 

 

VERITAS DGC INC.

 

 

 

 

 

By:

 

 

 

 

Thierry Pilenko

 

 

 

Chairman & Chief Executive Officer

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

Mark E. Baldwin

 

 

25

--------------------------------------------------------------------------------


 

[ex102702image002.jpg]

 

EMPLOYEE CONFIDENTIALITY

 

AND

 

INTELLECTUAL PROPERTY AGREEMENT

 

As part of the consideration for my employment or continued employment with
Veritas DGC Inc. or any company affiliated with Veritas (collectively referred
to as “Veritas”), I agree to the following:

 

1.                                       Confidential Information.  I understand
that during my employment with Veritas, I will have access to Confidential
Information that belongs to Veritas.  Some examples of the types of Confidential
Information I may receive include:

 

(a).                               Customer lists, customer requirements,
customer contracts and service agreements, customer profitability and other
financial information;

 

(b).                              Business plans, pricing and marketing
techniques and strategies, product information, business software and computer
programs, costing methodologies and allocation modeling, and methods of business
operation or procedure;

 

(c).                               Suppliers, business associates, business
connections and opportunities and information concerning the financial status
and private affairs of Veritas; and

 

(d).                              Trade secrets, inventions, improvements,
developments, technical data, test results, designs, and materials for which
Veritas may or may not have obtained patent, copyright or trademark protection.

 

I may receive Confidential Information in writing, orally, or electronically.

 

2.                                       Confidentiality Agreement.  I agree to
hold all Confidential Information in confidence during and following my
employment.  I will not divulge it to anyone without the express written
authorization of the Company.  I further agree that if my employment ceases, I
will not take any Confidential Information with me or disclose it to anyone not
authorized by the Company.

 

A1

--------------------------------------------------------------------------------


 

3.                                       Assignment of Intellectual Property.  I
assign to Veritas all inventions, novel ideas (including ideas relating to new
products, new services, or new methods of doing business), improvements or
discoveries which I conceive or make, either alone or with others: (a) with the
use of Veritas’s time, materials, or facilities; or (b) resulting from or
suggested by my work for Veritas; or (c) in any way related to any business
Veritas is engaged in or plans to engage in.  All such inventions, improvements,
and developments will automatically become the property of Veritas immediately
as I make them or conceive them.  I agree to assign to Veritas the rights to
such inventions, improvements and developments at any time Veritas requests,
even after my employment terminates.

 

4.                                       Execution of Documents.  At any time
Veritas requests, either during my employment or after termination, and without
charge to Veritas, but at its expense, I agree to execute, acknowledge, and
deliver all additional papers (including applications for patents and
assignments of patents) and to perform such other lawful acts as Veritas may
deem reasonably necessary to obtain or maintain patents for such inventions in
any country and to vest title to such inventions in Veritas.

 

5.                                       This Agreement may not be modified,
released, discharged, abandoned or terminated, except as agreed in writing
between Veritas and the undersigned employee.

 

IN WITNESS WHEREOF this Agreement has been signed and delivered this
                                 day of                  , 20        .

 

 

 

 

WITNESS

 

EMPLOYEE SIGNATURE

 

 

 

 

 

 

PRINTED NAME

 

PRINTED NAME

 

2

--------------------------------------------------------------------------------


 

AGREEMENT AND RELEASE OF ALL CLAIMS

 

This Agreement, entered into as of the date written by Employee’s signature
below, is by and between Veritas DGC Inc. (“Veritas”), a Delaware corporation,
and                                                          (“Employee”).  (As
used in this Agreement, the term “Veritas” includes Veritas DGC Inc., and all of
its subsidiary and affiliated companies).

 

Veritas and Employee agree as follows:

 

Section 1.  Within 5 business days after the Separation Date, as defined in
Section 3 below, and whether or not Employee executes and returns this
Agreement, Veritas will pay Employee the following amounts:

 

•                                          Employee’s regular base salary
prorated through the Separation Date;

 

•                                          Employee’s vacation pay accrued as of
the Separation Date; and

 

•                                          any expense reimbursement owed to
Employee under Veritas policy.

 

All of the above amounts will be reduced by applicable taxes and withholding.

 

Section 2.  [Insert Option A or Option B, whichever is applicable:]

 

[Option A:  During the two-year period ending on the second anniversary of the
Separation Date, Employer shall pay to Employee an aggregate amount (the
“Severance Payment”) equal to two (2) times Employee’s Base Salary (as defined
in the Employment Agreement between Employer and Employee dated August 23, 2004,
the “Employment Agreement”) at the highest annual rate in effect on or before
the Separation Date (but prior to giving effect to any reduction therein which
precipitated such termination), which Severance Payment will be paid to Employee
in equal installments every two weeks during such two-year period; provided,
however, that at any time during such two-year period Employer may, in its
discretion, elect to pay to Employee the then remaining balance of the Severance
Payment in the

 

--------------------------------------------------------------------------------


 

form of a lump sum cash payment.  All amounts so paid will be reduced by
applicable taxes and withholding.

 

In addition, Employer will pay or provide for Employee’s medical, dental,
health, and hospital coverage for one year or pay Employee a lump cash payment
in lieu of such coverage, in accordance with Section 6(d)(4) of the Employment
Agreement.]

 

[Option B:  Within 30 calendar days after the Effective Date, as defined in
Section 15 below, Veritas will pay to Employee a lump sum equal to
                     .  This amount will be reduced by applicable taxes and
withholding.

 

In addition, Employer will pay or provide for Employee’s medical, dental,
health, and hospital coverage for eighteen months or pay Employee a lump cash
payment in lieu of such coverage, in accordance with Section 6(e)(4) of the
Employment Agreement by and between Employer and Employee effective August 23,
2004 (the “Employment Agreement”).]

 

Section 3.  Employee’s termination from employment will be effective at the
close of business on the Separation Date.  The Separation Date as used in this
Agreement means                 .

 

Section 4.  Employee agrees to release Veritas from any claims he has or may
have against Veritas as of the date he signs this Agreement.  The claims he is
releasing include all of the following:

 

•                                          any claims under any bonus or
incentive plans;

 

•                                          any claims for tortious action or
inaction of any sort (“tortious action or inaction” means, among other things,
claims for such things as negligence, fraud, libel, or slander);

 

--------------------------------------------------------------------------------


 

•                                          any claims arising under the Age
Discrimination in Employment Act of 1967 as amended (29 U.S.C. § 621, et seq.) 
(the Age Discrimination in Employment Act of 1967 prohibits, in general,
discrimination against employees on the basis of age);

 

•                                          any claims arising under Title VII of
the Civil Rights Act of 1964 as amended (42 U.S.C. § 2000e, et seq.), or the
Texas Commission on Human Rights Act (Texas Labor Code § 21.001, et seq.)  (both
of these statutes, in general, prohibit discrimination in employment on the
basis of race, religion, national origin or gender);

 

•                                          any claims arising under the
Americans with Disabilities Act of 1990, as amended (42 U.S.C. § 12101, et
seq.)  (the Americans with Disabilities Act of 1990 prohibits, in general,
discrimination in employment on the basis of an employee’s or applicant’s
disability);

 

•                                          any claims arising under Texas Labor
Code Sections 451.001, et seq. for retaliation or discrimination in connection
with a claim for workers’ compensation benefits; and,

 

•                                          any claims for breach of contract,
wrongful discharge, constructive discharge, retaliation, or conspiracy; and

 

•                                          Any claims relating to Employee’s
employment or termination of his employment including any and all claims for
damages, costs, salary, wages, termination pay, severance pay, vacation pay,
commissions, expenses, allowances, insurance, or any other benefit arising out
of Employee’s employment with Veritas, with the exception of those benefits
specifically excluded below in this Section 4.

 

--------------------------------------------------------------------------------


 

The release contained in this Section 4 will not affect any of the following:

 

•                                          Any claim by Employee under this
Agreement;

 

•                                          Employee’s rights or benefits under
Veritas’s 401(k) retirement savings plan, Veritas’s Employee Stock Purchase
Plan, or any pension or retirement plan in which Employee is a participant on
the Separation Date  (Employee’s rights and benefits will be determined by the
applicable plan documents);

 

•                                          Employee’s right to elect continued
health and/or dental benefits under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”);

 

•                                          Employee’s right to exercise any
options to purchase Veritas DGC Inc. common stock in accordance with the terms
of the applicable stock option grant, including any terms of the grant modified
by Section 6(e)(5) of the Employment Agreement;

 

•                                          Employee’s rights under any
restricted stock agreement between Employee and Veritas DGC Inc. under the terms
of which Employee has been granted Veritas DGC Inc. restricted stock, including
any terms of the grant modified by Section 6(e)(5) of the Employment Agreement;

 

•                                          Employee’s right to claim and receive
reimbursement for or indemnity from excise taxes in accordance with Section 7 of
the Employment Agreement;

 

•                                          Employee’s rights to indemnity under
that one certain Indemnity Agreement dated effective as of August 23, 2004, by
and between Employer and Employee;

 

•                                          Any other benefit to which Employee
may be entitled under any other health or benefit plan in accordance with the
applicable plan documents; or

 

--------------------------------------------------------------------------------


 

•                                          Employee’s rights under any workers’
compensation statue; the Jones Act, 46 U.S.C. Appx. §688, as amended; general
maritime law or similar laws; and any other right Employee may have with respect
to bodily injury.

 

Section 5.  Veritas and Employee agree that this Agreement is a binding
contract.  The purpose of the Agreement is to compromise doubtful or disputed
claims, avoid litigation, and buy peace.  Employee agrees that although Veritas
is making payment to Employee in exchange for a release of claims, Veritas does
not admit any wrongdoing of any kind.

 

Section 6.  Employee agrees to assist Veritas in defending any legal proceedings
against Veritas arising out of matters which occurred on or prior to the
Separation Date.  Veritas agrees to reimburse Employee for his time and expense
or costs he may incur in that regard.

 

Section 7.  Employee confirms that after the Effective Date he remains subject
to and agrees to comply with:

 

•                                          those obligations of confidentiality
contained in Section 3(b) and 3(c) of the Employment Agreement;

 

•                                          the provisions relating to
competition with Employer contained in Section 12 of the Employment Agreement;

 

•                                          the provisions relating to
solicitation or hiring of Employer’s employees contained in Section 12 of the
Employment Agreement; and

 

•                                          the terms of the Employee
Confidentiality and Intellectual Property Agreement with Employer which Employee
signed effective August 23, 2004.

 

Section 8.               This Agreement has been delivered to Employee on
                      .

 

•                                          Employee will have 21 calendar days
from                  or until the close of business on                       
to decide whether to sign and return this Agreement

 

--------------------------------------------------------------------------------


 

and be bound by its terms. In the event Employee has not signed and returned
this Agreement to Veritas on or before                    , this Agreement will
become null and void.

 

•                                          Veritas and Employee agree that if
they agree to change the terms of this Agreement in any manner after it is
delivered to Employee, even if the changes are material, the 21-day period
specified in the previous paragraph will not restart or be extended.

 

•                                          After signing this Agreement,
Employee will have the right to revoke the Agreement for a period of 7 calendar
days after signing it by (a) notifying Veritas in writing that Employee revokes
the Agreement and (b) returning to Veritas any consideration paid Employee under
Section 2 above.  In the event Employee revokes the Agreement, it will become
null and void.

 

Section 9.  Employee acknowledges that he has read this Agreement.  He
understands that, except for the exceptions set out in Section 4 above, this
Agreement will have the effect of waiving any claim he may pursue against
Veritas.

 

Section 10.  Employee acknowledges that he makes this Agreement knowingly and
voluntarily.

 

Section 11.  This Agreement constitutes the entire understanding between Veritas
and Employee with respect to the subject matter hereof.

 

Section 12.  This Agreement will benefit and be binding upon Veritas and its
successors and assigns and Employee and his successors and legal
representatives.  Employee will not assign or attempt to assign any of his
rights under this Agreement.

 

Section 13.  If a court determines that any provision of this Agreement is
invalid, the

 

--------------------------------------------------------------------------------


 

other provisions will remain in effect.

 

Section 14.  This Agreement will be governed by, construed under, and enforced
in accordance with the laws of the State of Texas, not including, however, its
conflicts of law rules that might otherwise refer to the law of another forum or
jurisdiction.

 

Section 15.  This Agreement will become effective and enforceable only after a
period of 7 days has expired following Employee’s execution and delivery of this
Agreement to Veritas (this date is referred to in this Agreement as the
“Effective Date”).

 

THIS AGREEMENT IS SUBJECT TO ARBITRATION IN
ACCORDANCE WITH THE FOLLOWING SECTION

 

Section 16.             Employer and Employee agree to submit to final and
binding arbitration any and all disputes or disagreements concerning the
interpretation or application of this Agreement.  Any such dispute or
disagreement will be resolved by arbitration in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association (the “AAA Rules”).  Arbitration will take place in Houston, Texas,
unless the parties mutually agree to a different location.  Within 30 calendar
days of the initiation of arbitration hereunder, each party will designate an
arbitrator.  The appointed arbitrators will then appoint a third arbitrator. 
Employee and Employer agree that the decision of the arbitrators will be final
and binding on both parties.  Any court having jurisdiction may enter a judgment
upon the award rendered by the arbitrators.  In the event the arbitration is
decided in whole or in part in favor of Employee, Employer will reimburse
Employee for his reasonable costs and expenses of the arbitration (including
reasonable attorneys’ fees).  Regardless of the outcome of any arbitration,
Employer will pay all fees and expenses of the arbitrators and all of Employer’s
costs of such arbitration.

 

--------------------------------------------------------------------------------


 

Notwithstanding the provisions of the previous paragraph, Employer may, if it so
chooses, bring an action in any court of competent jurisdiction for injunctive
relief to enforce Employee’s obligations under Section 7 of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Effective Date.

 

 

VERITAS:

 

 

 

VERITAS DGC INC.

 

  and subsidiary and affiliated companies

 

 

 

 

 

By:

 

 

 

 

NOTICE TO EMPLOYEE

 

BY SIGNING THIS DOCUMENT, YOU MAY BE GIVING UP IMPORTANT LEGAL RIGHTS.  YOU ARE
ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING AND RETURNING THIS DOCUMENT
TO VERITAS.

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------
